EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended February 12, 2010 February 12, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -0.4% -0.2% -8.2% Class B Units -0.4% -0.3% -8.2% Legacy 1 Class Units -0.4% -0.2% -7.9% Legacy 2 Class Units -0.4% -0.2% -7.9% GAM 1 Class Units -0.8% 0.6% -7.3% GAM 2 Class Units -0.8% 0.5% -7.3% GAM 3 Class Units -0.8% 0.5% -7.5% S&P 500 Total Return Index2 1.0% 0.3% -3.3% Barclays Capital U.S. Long Government Index2 -1.8% -1.4% 1.1% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Corn and Wheat Increase Weakness in the U.S. dollar Soybeans Increase U.S. soybean inventory estimates revised downward Livestock markets Increase Improved demand caused by gains in the U.S. equity markets Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies Sector/Market Price Action Cause U.S. Dollar Decrease Expectation the EU will come to the financial aid of ailing Greece Great British Pound Increase Positive economic data from the U.K. Australian Dollar Increase Better-than-expected Australian employment data Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. Energy Sector/Market Price Action Cause Crude Oil Increase Bullish demand forecasts from the Energy Information Administration Natural Gas Decrease Elevated U.S. inventories Grant Park’s longer-term trading advisors are predominantly short the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
